Exhibit 10.2

PLEDGE AGREEMENT

(Borrower)

This PLEDGE AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 8th day of
July, 2014 by INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the
“Pledgor”), in favor of KEYBANK NATIONAL ASSOCIATION, a national banking
association, as the administrative agent under the Credit Agreement, as
hereinafter defined (the “Administrative Agent”), for the benefit of the
Lenders, as hereinafter defined.

1. Recitals.

The Pledgor is entering into that certain Credit and Security Agreement, dated
as of July 8, 2014, with the lenders from time to time party thereto (together
with their respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”), and the Administrative Agent (as the same may
from time to time be amended, restated or otherwise modified, the “Credit
Agreement”).

The Pledgor deems it to be in the direct pecuniary and business interests of the
Pledgor that it obtain from the Lenders the Commitment, as defined in the Credit
Agreement, and the Loans and Letters of Credit, provided for in the Credit
Agreement.

The Pledgor understands that the Lenders are willing to enter into the Credit
Agreement and grant the financial accommodations provided for in the Credit
Agreement only upon certain terms and conditions, one of which is that the
Pledgor grant to the Administrative Agent, for the benefit of the Lenders, a
security interest in the Collateral, as hereinafter defined, and this Agreement
is being executed and delivered in consideration of the Lenders entering into
the Credit Agreement and each financial accommodation granted to the Pledgor by
the Lenders, and for other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged.

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms that are defined in the U.C.C. are used
herein as so defined. As used in this Agreement, the following terms shall have
the following meanings:

“Collateral” means, collectively, (a) the Pledged Securities and each addition,
if any, thereto and each substitution, if any, therefor, in whole or in part,
(b) the certificates representing the Pledged Securities, and (c) the dividends,
cash, instruments and other property distributed in respect of and other
proceeds of any of the foregoing.

“Event of Default” means an event or condition that constitutes an Event of
Default as defined in Section 6.1 hereof.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Pledgor to the Administrative Agent, the
Swing Line Lender, the



--------------------------------------------------------------------------------

Issuing Lender, or any Lender pursuant to the Credit Agreement and the other
Loan Documents, and includes the principal of and interest on all Loans, and all
obligations of the Pledgor or any other Credit Party pursuant to Letters of
Credit; (b) each extension, renewal, consolidation or refinancing of any of the
foregoing, in whole or in part; (c) the commitment and other fees, and any
prepayment fees, payable pursuant to the Credit Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit;
(e) every other liability, now or hereafter owing to the Administrative Agent or
any Lender by any Company or the Pledgor pursuant to the Credit Agreement or any
other Loan Document; and (f) all Related Expenses.

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a direct Subsidiary of the Pledgor, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude shares of voting capital stock or other voting equity interests in
any first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the
total outstanding shares of voting capital stock or other voting equity interest
of such first-tier Foreign Subsidiary. As of the Closing Date, the existing
Pledged Securities are listed on the attached Exhibit A.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

3. Grant of Security Interest. In consideration of and as security for the full
and complete payment of all of the Secured Obligations, the Pledgor hereby
agrees that the Administrative Agent shall at all times have, and hereby grants
to the Administrative Agent, for the benefit of the Lenders, a security interest
in all of the Collateral. For the better protection of the Administrative Agent
and the Lenders hereunder, the Pledgor has executed appropriate transfer powers,
in the form of the attached Exhibit B, with respect to the Pledged Securities
and, concurrently herewith, is depositing the Pledged Securities and the
aforesaid transfer powers with the Administrative Agent, for the benefit of the
Lenders. The Pledgor authorizes the Administrative Agent, on behalf of the
Lenders, at any time after the occurrence and during the continuance of an Event
of Default, to transfer the Pledged Securities into the name of the
Administrative Agent or the Administrative Agent’s nominee, but the
Administrative Agent shall be under no duty to do so. Notwithstanding any
provision or inference herein or elsewhere to the contrary, the Administrative
Agent shall have no right to vote the Pledged Securities at any time unless and
until an Event of Default shall have occurred and be continuing.

4. Representations and Warranties. The Pledgor hereby represents and warrants to
the Administrative Agent and each Lender as follows:

4.1. The Pledgor is the legal record and beneficial owner of, and has good and
marketable title to, the Pledged Securities, and the Pledged Securities are not
subject to any pledge, lien, mortgage, hypothecation, security interest, charge,
option, warrant or other encumbrance whatsoever, nor to any agreement purporting
to grant to any third party a security

 

E-2



--------------------------------------------------------------------------------

interest in the property or assets of the Pledgor that would include such
Pledged Securities, except the security interest created by this Agreement or
otherwise securing only the Administrative Agent and the Lenders.

4.2. All of the Pledged Securities have been duly authorized and validly issued,
and are fully paid and non-assessable.

4.3. The Pledgor has full power, authority and legal right to pledge all of the
Pledged Securities pursuant to the terms of this Agreement.

4.4. No consent, license, permit, approval or authorization, filing or
declaration with any Governmental Authority, and no consent of any other Person,
is required to be obtained by the Pledgor in connection with the pledge of the
Pledged Securities hereunder, that has not been obtained or made, and is not in
full force and effect.

4.5. The pledge, assignment and delivery of the Pledged Securities hereunder
creates a valid first lien on, and a first perfected security interest in, the
Pledged Securities and the proceeds thereof. Other than pursuant to this
Agreement, the Pledgor has not granted any other liens on, or security interests
in, the Pledged Securities.

4.6. The Pledged Securities constitute (a) sixty-five percent (65%) of the total
combined voting power of all classes of equity interests or stock of each
first-tier Foreign Subsidiary of the Pledgor, (b) one hundred percent (100%) of
the non-voting equity interests or stock of each first tier Foreign Subsidiary
of the Pledgor, and (c) one hundred percent (100%) of the outstanding capital
stock or other equity interest owned by the Pledgor of each Domestic Subsidiary
of the Pledgor.

4.7. The Pledgor fully anticipates that the Obligations will be repaid without
the necessity of selling the Pledged Securities.

4.8. The Pledgor has received consideration that is the reasonably equivalent
value of the obligations and liabilities that the Pledgor has incurred to the
Administrative Agent and the Lenders. The Pledgor is not insolvent, as defined
in any applicable state or federal statute, nor will the Pledgor be rendered
insolvent by the execution and delivery of this Agreement to the Administrative
Agent or any other documents executed and delivered to the Administrative Agent,
or, the Lenders in connection herewith. The Pledgor is not engaged or about to
engage in any business or transaction for which the assets retained by the
Pledgor are or will be an unreasonably small amount of capital, taking into
consideration the obligations to the Administrative Agent and the Lenders
incurred hereunder. The Pledgor does not intend to, nor does it believe that it
will, incur debts beyond the Pledgor’s ability to pay such debts as they mature.

4.9. If the Pledged Securities are “restricted securities” within the meaning of
Rule 144, or any amendment thereof, promulgated under the Securities Act of
1933, as amended (the “Securities Act”), as determined by counsel for the
Pledgor, the Pledgor further represents and warrants that (a) the Pledgor has
been the beneficial owner of the Pledged Securities for a

 

E-3



--------------------------------------------------------------------------------

period of at least one year prior to the date hereof, (b) the full purchase
price or other consideration for the Pledged Securities has been paid or given
at least one year prior to the date hereof, and (c) the Pledgor does not have a
short position in or any put or other option to dispose of any securities of the
same class as the Pledged Securities or any other securities convertible into
securities of such class.

5. Additional Covenants of the Pledgor.

5.1. The Pledgor covenants and agrees to defend the right, title and security
interest of the Administrative Agent and the Lenders in and to the Pledged
Securities and the proceeds thereof, and to maintain and preserve the lien and
security interest provided for by this Agreement against the claim and demands
of all Persons, so long as this Agreement shall remain in effect.

5.2. Except as permitted by the Credit Agreement, the Pledgor covenants and
agrees not to sell, assign, transfer, exchange or otherwise dispose of, or grant
any option with respect to, or create, incur or permit to exist any pledge,
lien, mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any of the Pledged Securities, or any interest
therein, or any proceeds thereof, except for the lien and security interest
provided for by this Agreement and any security agreement securing only the
Administrative Agent and the Lenders.

5.3. The Pledgor covenants and agrees (a) to cooperate, in good faith, with the
Administrative Agent and the Lenders and to do or cause to be done all such
other acts as may be necessary to enforce the rights of the Administrative Agent
and the Lenders under this Agreement, (b) not to take any action, or to fail to
take any action that would be adverse to the interest of the Administrative
Agent and the Lenders in the Collateral and hereunder, and (c) to make any sale
or sales of any portion or all of the Pledged Securities valid and binding and
in compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales at the Pledgor’s expense.

6. Events of Default and Remedies.

6.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default.

6.2. The Administrative Agent, for the benefit of the Lenders, shall at all
times have the rights and remedies of a secured party under the U.C.C. and the
Ohio Revised Code as in effect from time to time, in addition to the rights and
remedies of a secured party provided elsewhere within this Agreement, any Note
or any other Loan Document, or otherwise provided in law or equity.

6.3. Upon the occurrence and during the continuance of an Event of Default
hereunder, the Administrative Agent, in its discretion, may sell, assign,
transfer and deliver any of the Collateral, at any time, or from time to time.
No prior notice need be given to the Pledgor

 

E-4



--------------------------------------------------------------------------------

or to any other Person in the case of any sale of Collateral that the
Administrative Agent determines to be declining speedily in value or that is
customarily sold in any securities exchange, over-the-counter market or other
recognized market, but in any other case the Administrative Agent shall give the
Pledgor no fewer than ten days prior notice of either the time and place of any
public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made. The Pledgor waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale. At any such public sale, the Administrative Agent or any Lender may
purchase the Collateral, or any part thereof, free from any right of redemption,
all of which rights the Pledgor hereby waives and releases. After deducting all
Related Expenses, and after paying all claims, if any, secured by liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Obligations, whether
or not then due, in such order and by such division as the Administrative Agent
in its sole discretion may deem advisable. Any excess, to the extent permitted
by law, shall be paid to the Pledgor, and the obligors on the Obligations shall
remain liable for any deficiency. In addition, the Administrative Agent shall at
all times during the continuance of an Event of Default have the right to obtain
new appraisals of the Pledgor or the Collateral, the cost of which shall be paid
by the Pledgor.

7. Power of Attorney. The Pledgor hereby authorizes and empowers the
Administrative Agent, on behalf of the Lenders, to make, constitute and appoint
any officer or agent of the Administrative Agent as the Administrative Agent may
select, in its exclusive discretion, as the Pledgor’s true and lawful
attorney-in-fact, with the power to endorse the Pledgor’s name on all
applications, documents, papers and instruments necessary for the Administrative
Agent to take actions with respect to the Collateral after the occurrence of an
Event of Default, including, without limitation, actions necessary for the
Administrative Agent to assign, pledge, convey or otherwise transfer title in or
dispose of the Collateral to any Person or Persons. The Pledgor hereby ratifies
all that such attorney shall lawfully do or cause to be done by virtue hereof.
This power of attorney shall be irrevocable for the life of this Agreement.

8. Costs and Expenses. If the Pledgor fails to comply with any of its
obligations hereunder, the Administrative Agent may do so in the name of the
Pledgor or in the name of the Administrative Agent, on behalf of the Lenders,
but at the Pledgor’s expense, and the Pledgor hereby agrees to reimburse the
Administrative Agent and the Lenders in full for all reasonable expenses,
including reasonable attorneys’ fees, incurred by the Administrative Agent and
the Lenders in protecting, defending and maintaining the Collateral. Without
limiting the foregoing, any and all reasonable fees, costs and expenses, of
whatever kind or nature, including the reasonable attorneys’ fees and expenses
incurred in connection with the filing or recording of any documents (including
all taxes in connection therewith) in public offices, the payment or discharge
of any taxes, maintenance fees, encumbrances or otherwise protecting,
maintaining or preserving the Collateral, or in defending or prosecuting any
actions or proceedings arising out of or related to the Collateral, shall be
borne and paid by the Pledgor upon request of the Administrative Agent.

9. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to the Pledgor, mailed or delivered to it,
addressed to it at the

 

E-5



--------------------------------------------------------------------------------

address specified on the signature pages of the Credit Agreement, if to the
Administrative Agent or any Lender, mailed or delivered to it, addressed to the
address of the Administrative Agent or any such Lender specified on the
signature pages of the Credit Agreement, or, as to each party, at such other
address as shall be designated by such party in a written notice to each of the
other parties. All notices, statements, requests, demands and other
communications provided for hereunder shall be deemed to be given or made when
delivered (if received during normal business hours on a Business Day, such
Business Day, otherwise the following Business Day) or two Business Days after
being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile or electronic communication,
in each case of facsimile or electronic communication, with telephonic
confirmation of receipt. All notices pursuant to any of the provisions hereof
shall not be effective until received.

10. No Waiver or Course of Dealing. No course of dealing between the Pledgor and
the Administrative Agent or any Lender, nor any failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any such Lender,
any right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

11. Remedies Cumulative. Each right, power or privilege specified or referred to
in this Agreement is in addition to any other rights, powers and privileges that
the Administrative Agent or the Lenders may have or acquire by operation of law,
by other contract or otherwise. Each right, power or privilege may be exercised
by the Administrative Agent and the Lenders either independently or concurrently
with other rights, powers and privileges and as often and in such order as the
Administrative Agent and the Lenders may deem expedient. All of the rights and
remedies of the Administrative Agent and the Lenders with respect to the
Collateral, whether established hereby or by the Loan Documents, or by any other
agreements or by law shall be cumulative and may be executed singularly or
concurrently.

12. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

13. Modifications. This Agreement may be amended or modified only by a writing
signed by the Pledgor and the Administrative Agent. No waiver or consent granted
by the Administrative Agent and the Lenders in respect of this Agreement shall
be binding upon the Administrative Agent and the Lenders unless specifically
granted in writing, which writing shall be strictly construed.

14. Assignment and Successors. This Agreement shall not be assigned by the
Pledgor without the prior written consent of the Administrative Agent. This
Agreement shall be binding upon the Pledgor and the successors and permitted
assigns of the Pledgor, and shall inure to the benefit of and be enforceable and
exercisable by the Administrative Agent on behalf of and for the benefit of the
Administrative Agent and the Lenders and their respective successors and

 

E-6



--------------------------------------------------------------------------------

permitted assigns. Any attempted assignment or transfer without the prior
written consent of the Administrative Agent shall be null and void.

15. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

16. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

17. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of the Pledgor, the Administrative Agent
and the Lenders hereunder shall be governed by and construed in accordance with
Ohio law, without regard to principles of conflicts of laws that would result in
the application of the law of any other state. The Pledgor hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, any Loan Document or any Related Writing, and the
Pledgor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court. The
Pledgor hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of venue in any such action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. The Pledgor agrees that a
final, nonappealable judgment in any such action or proceeding in any state or
federal court in the State of Ohio shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

[Remainder of page intentionally left blank.]

 

E-7



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. THE PLEDGOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE PLEDGOR, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Pledge
Agreement as of the date first set forth above.

 

INSTALLED BUILDING PRODUCTS, INC. By:  

/s/ Michael T. Miller

  Michael T. Miller   Executive Vice President and Chief Financial Officer

 

E-8



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGED SECURITIES

 

Name of Subsidiary

   Jurisdiction of
Subsidiary    Number of
Shares    Certificate
Number    Ownership
Percentage  

IBHL A Holding Company, Inc.

   Delaware    200    1,2      100 % 

IBHL B Holding Company, Inc.

   Delaware    200    1,2      100 % 

IBHL II-A Holding Company, Inc.

   Delaware    100    1      100 % 

IBHL II-B Holding Company

   Delaware    100    1      100 % 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF STOCK TRANSFER POWER

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                      (                ) Shares of the                     
Capital Stock of                      standing in                      name on
the books of said corporation and represented by Certificate No.      herewith
and does hereby irrevocably constitute and appoint                      attorney
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.

 

      INSTALLED BUILDING PRODUCTS, INC. Date:  

 

    By:  

 

      Name:  

 

      Title:  

 

 

E-2